Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  144479                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144479
                                                                    COA: 299960
                                                                    Jackson CC: 04-000690-FH
  WILLIAM JAMES HASTINGS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 29, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Garrett (Docket No. 145594) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2013                      _________________________________________
           s0326                                                               Clerk